SHERWOOD, P. J.
Eor an assault made upon John E. McKinniss, with a loaded revolver and shooting him in the head with intent to kill, defendant, being tried, the jury returned a verdict finding him guilty and fixing his punishment at a fine of $100 and six months in the county jail.
There is no appearance or brief on part of defendant, nor on part of the State, nor is there any index to the bill of exceptions, so that we have had no guide or help in digging out the facts from this record.
The assault in the case at bar was made by defendant on his brother-in-law. The evidence abundantly supports the *78verdict; the instructions are all that were required, and the verdict returned was in conformity to section 1848, Eevised Statutes 1899.
Einding no error in the record, judgment affirmed.
All concur.